


110 HRES 1535 IH: Expressing disapproval of the Agreement

U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1535
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Ms. Lee (for herself,
			 Ms. Woolsey,
			 Mr. Stark,
			 Mr. Kucinich,
			 Mr. Paul, Mr. Grijalva, and Mr. Lewis of Georgia) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing disapproval of the Agreement
		  Between the United States of America and the Republic of Iraq on the Withdrawal
		  of United States Forces from Iraq and the Organization of Their Activities
		  During Their Temporary Presence in Iraq, and for other
		  purposes.
	
	
		Whereas the Framers of the Constitution of the United
			 States intended that all significant foreign commitments by the United States
			 Government be made by treaty or statute;
		Whereas the Constitution of the United States gives
			 Congress the power to declare war, to raise and support armies, to provide and
			 maintain a navy, to make rules governing such forces, to provide for organizing
			 and calling forth the militia, to make rules concerning captures on land and
			 water, and to regulate commerce with foreign nations;
		Whereas the Constitution of the United States also gives
			 Congress the power to make all laws necessary for carrying out the powers
			 vested in the Government, and the power to raise and spend money;
		Whereas in addition, the Senate has the responsibility of
			 confirming appointments to diplomatic posts and by two-thirds vote must give
			 its advice and consent to treaties before such treaties become
			 effective;
		Whereas Congress, established in article I of the
			 Constitution of the United States, is a co-equal branch of the Government, and
			 each Member of Congress, regardless of political party, must resist
			 encroachment by the executive branch on the constitutional prerogatives of
			 Congress;
		Whereas on November 26, 2007, and without congressional
			 consultation or input, United States President George W. Bush and Iraqi Prime
			 Minister Nouri al-Maliki signed the U.S.-Iraq Declaration of Principles for
			 Friendship and Cooperation, a shared statement of intent that established
			 common principles to frame the future relationship between the United States
			 and Iraq;
		Whereas President Bush publicly stated that the
			 relationship envisioned in the U.S.-Iraq Declaration of Principles for
			 Friendship and Cooperation includes cooperation between the United States and
			 Iraq in the political, diplomatic, economic, and security arenas;
		Whereas President Bush declared his intent, during 2008,
			 to negotiate and conclude before he leaves office detailed arrangements that
			 will codify the bilateral relationship between the United States and Iraq
			 following the expiration of the mandate of the Multi-National Force—Iraq under
			 chapter VII of the United Nations Charter and the concomitant resumption of
			 Iraq’s normal status as a state with full legal and functional sovereignty and
			 authorities and the restoration of Iraq’s legal international status;
		Whereas on November 17, 2008, Iraqi Foreign Minister
			 Hoshiyar Zebari and United States Ambassador to Iraq Ryan Crocker signed the
			 Agreement Between the United States of America and the Republic of Iraq on the
			 Withdrawal of United States Forces from Iraq and the Organization of Their
			 Activities During Their Temporary Presence in Iraq (hereinafter referred to as
			 the Agreement);
		Whereas the Agreement contemplates a timetable that could
			 leave United States troops in Iraq until December 31, 2011, which would cost
			 American taxpayers more than $360 billion based on current spending levels,
			 money that could be better spent in the United States to revive the Nation’s
			 sagging economy;
		Whereas the Agreement undermines the constitutional powers
			 of the next president by subjecting United States military operations to the
			 approval of the Iraqi government, notwithstanding that throughout history,
			 United States troops have been subjected to foreign control in peacekeeping
			 operations only where authorized under treaties ratified by the Senate;
		Whereas the Agreement subjects thousands of private
			 military contractors to Iraqi courts in the event that they are charged with
			 crimes but does not specify the law to be applied or the procedural safeguards
			 that must be observed by Iraqi courts to ensure due process and equal justice;
			 and
		Whereas President Bush’s claim that he is empowered by the
			 Constitution to negotiate and conclude detailed arrangements that will codify
			 the bilateral relationship between the United States and Iraq without any role
			 for Congress reflects a profound misreading of the Constitution and conflicts
			 with the position of President-elect Obama that any agreement governing the
			 status of United States forces in Iraq should be subject to
			 Congressional review: Now, therefore, be it
		
	
		That—
			(1)the House of Representatives expresses its
			 disapproval of the Agreement Between the United States of America and the
			 Republic of Iraq on the Withdrawal of United States Forces from Iraq and the
			 Organization of Their Activities During Their Temporary Presence in Iraq,
			 signed on November 17, 2008, and does not regard that Agreement as binding on
			 the United States or obligating the Congress to appropriate the funds necessary
			 to implement the Agreement;
			(2)it
			 is the sense of the House of Representatives that any other agreement between
			 the United States and the Republic of Iraq on the withdrawal of United States
			 Forces from Iraq or the organization of their activities during their presence
			 in Iraq should be disapproved to the extent that such an agreement—
				(A)contemplates the presence of United States
			 troops in Iraq as late as December 31, 2011;
				(B)subjects United States military operations
			 to the approval of the Iraqi government;
				(C)subjects thousands of private military
			 contractors to Iraqi courts in the event that they are charged with crimes but
			 does not specify the law to be applied or the procedural safeguards that must
			 be observed by Iraqi courts to ensure due process and equal justice;
				(D)is inconsistent with the requirements of
			 the United States Constitution; or
				(E)is otherwise contrary to the best interests
			 of the United States; and
				(3)the House of Representatives should conduct
			 vigorous oversight hearings in the 111th Congress to determine whether to
			 authorize and fund any agreement between the United States and the Republic of
			 Iraq governing the presence and activities of United States Forces in Iraq.
			
